t c memo united_states tax_court jimmy a and cindy r lobe petitioners v commissioner of internal revenue respondent docket no filed date jimmy lobe and cindy lobe pro sese robert s scarbrough for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determinations as to their and federal income taxes as to the respective years respondent determined in a notice_of_deficiency issued to jimmy a lobe mr lobe that he was liable for deficiencies of dollar_figure and dollar_figure failure_to_file additions to tax of dollar_figure and dollar_figure under - - sec_665l1 a and additions to tax of dollar_figure and dollar_figure under sec_6654 as to the same years respondent determined in a notice_of_deficiency issued to cindy r lobe ms lobe that she was liable for deficiencies of dollar_figure and dollar_figure failure_to_file additions to tax of dollar_figure and dollar_figure under sec_6651 and additions to tax of dollar_figure and dollar_figure under sec_6654 following a trial at which petitioners choose neither to testify nor to present any exhibits with the exception of the subject notices of deficiency which were attached to the stipulation of facts we must decide whether respondent’s determinations are correct we hold they are to the extent described herein section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar findings_of_fact some facts have been stipulated and are so found the stipulated facts and two exhibits submitted therewith are incorporated herein by this reference petitioners are husband and wife who resided together in omak washington during all relevant years neither of them has filed a or federal_income_tax return during petitioners earned interest_income of dollar_figure from a credit_union cu account in which both petitioners had signatory authority and they received nonemployee compensation of dollar_figure from a state bank bank ms lobe received during that year dollar_figure in wages mr lobe received during dollar_figure in nonemployee compensation from the cu during and petitioners conducted a business known as jim lobe construction jlc they reported to the state of washington that jlc’s gross_receipts in the respective years were dollar_figure and dollar_figure they have not provided to respondent or to the court any documentation to substantiate any costs of goods sold or business_expenses which they may have incurred during those years in jlc’s operation nor have they provided any documentation to substantiate their entitlement to any other deduction for those years respondent determined that mr lobe had failed to report taxable_income of dollar_figure and dollar_figure during the respective years respondent determined this income as follows noting that because washington is a community_property_state respondent was treating mr lobe as realizing all of his income and percent of ms lobe’s income ' respondent concedes on brief that each spouse should be taxed on only percent of the income that he or she earned and that a computation under rule will be necessary to effect this result respondent determined in the notices of deficiency as a protective measure that each spouse was taxable on percent of the income that he or she earned community income---wife’s wages dollar_figure -0- exemptions dollar_figure interest_income from cu -q- nonemployee compensation----jlc cu bank big_number big_number self-employment agi adjustment big_number big_number standard_deduction big_number big_number big_number big_number respondent determined mr lobe’s tax_liability by using the married filing separate_return tax_rates and by imposing upon mr lobe self-employment taxes of dollar_figure and dollar_figure for the respective years as to the nonemployee compensation respondent also gave mr lobe credit for percent of the dollar_figure withheld from ms lobe’s wages respondent determined that ms lobe had failed to report taxable_income of dollar_figure and dollar_figure during the respective years respondent determined this income as follows noting that because washington is a community_property_state respondent was treating ms lobe as realizing all of her income and percent of mr lobe’s income community income-jlc cu bank dollar_figure dollar_figure community_income interest from cu -0- exemptions big_number big_number wife’s wages big_number --q- standard_deduction big_number big_number big_number big_number respondent determined ms lobe’s tax_liability by using the married filing separate_return tax_rates and by giving her credit for percent of the dollar_figure withheld from her wages - - opinion petitioners must prove that respondent's determinations set forth in the notices of deficiency are incorrect rule a 290_us_111 petitioners also must prove their entitlement to any deduction eg by maintaining sufficient records to substantiate a deduction 292_us_435 see also sec_6001 sec_1_6001-1 income_tax regs petitioners’ burden_of_proof requires that they introduce sufficient evidence to make a prima facie case establishing that respondent committed the errors alleged in the petition and overcome the evidence favorable to respondent see lyon v commissioner 1_bta_378 see also lawler v commissioner tcmemo_1995_26 petitioners did not produce any evidence rebutting respondent's determinations and the record is devoid of evidence disproving those determinations accordingly we sustain respondent in full subject_to the concession mentioned above see reichenbach v commissioner tcmemo_1995_369 affd without published opinion 99_f3d_1139 6th cir finesod v commissioner tcmemo_1994_66 see also simpson v commissioner tcmemo_1999_274 sims v commissioner tcmemo_1997_197 taub v commissioner tcmemo_1996_61 accordingly decision will be entered under rule
